Order unanimously modified in accordance with the Memorandum and as modified affirmed, without costs. Memorandum: The trial court correctly determined that the Surrogate Court decree was a bar to plaintiff’s declaratory judgment action, but erroneously dismissed the complaint. It should have granted a declaration in defendants’ favor (Hoffman v. City of Syracuse, 2 N Y 2d 484, 487; Matter of Mandis v. Gorski, 24 A D 2d 181, 184). Such a declaration will be incorporated in the order entered hereon. (Appeal from order of Monroe Special Term dismissing complaint.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.